COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


DEBRA (WALKER) SCOTT
                                             MEMORANDUM OPINION *
v.   Record No. 2830-02-2                        PER CURIAM
                                              FEBRUARY 11, 2003
TONY SCOTT


               FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                        Thomas V. Warren, Judge

             (William Mills Krieger, on brief), for
             appellant. Appellant submitting on brief.

             No brief for appellee.


     Debra (Walker) Scott (wife) appeals the decision of the

circuit court dismissing her bill of complaint seeking a divorce

from Tony Scott (husband).    On appeal, wife contends the trial

court erred by finding husband, a prisoner, could not waive the

appointment of a guardian ad litem.    Wife asks that we reverse the

trial court's order dismissing the case and remand for

consideration upon the merits.    Upon reviewing the record and

opening brief, we agree with wife and reverse.

                              Background

     Wife filed a bill of complaint seeking a divorce from husband

on January 20, 2002.    She asserted they had been separated for

over one year.    Husband was incarcerated at the time and submitted


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
to the court a waiver of right to guardian ad litem on February 4,

2002, waiving his rights to be represented in the divorce and

requesting the court not appoint a guardian ad litem.   The trial

court dismissed the action, holding that the appointment of a

guardian ad litem cannot be waived.

                             Analysis

     "Convicts are not civilly dead in Virginia, and . . . [are]

not legally incompetent to transact business either before or

after [a] conviction in the criminal case."     Dunn v. Terry, 216

Va. 234, 239, 217 S.E.2d 849, 854 (1975).   "[T]he appointment of

a [guardian ad litem is] a procedural provision which [can] be

waived by a prisoner."   Cross v. Sundin, 222 Va. 37, 38, 278

S.E.2d 805, 806 (1981); see also Pigg v. Commonwealth, 17

Va. App. 756, 760, 441 S.E.2d 216, 219 (1994) (en banc).

     Husband permissibly waived his right to the appointment of

a guardian ad litem, and the trial court erred by dismissing the

action.   Accordingly, we reverse and remand.

                                              Reversed and remanded.




                               - 2 -